Citation Nr: 0919355	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-30 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral foot 
disability (other than already service-connected bilateral 
foot calluses).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2007, a 
statement of the case was issued in August 2007, and a 
substantive appeal was received in September 2007.  A hearing 
was scheduled, but the Veteran failed to report.  Thus, his 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is already service-connected for bilateral foot 
calluses.  However, it appears that he is advancing a claim 
of service-connection for foot disability separate and apart 
from the foot calluses.  In this regard, the Veteran has 
referenced surgery performed at a VA facility, and the claims 
file does include medical records showing at least one 
surgical procedure in 1987.  

Under the circumstances, the Board believes the Veteran 
should be afforded a VA examination to determine whether the 
Veteran has any additional foot disabilities and whether any 
such disability is related to the Veteran's service, or to 
his service-connected bilateral foot callouses.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of all current 
foot disorders.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be 
accomplished.  

As to any foot disability found on 
examination (other than the service 
connected bilateral calluses), the 
examiner should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that such foot disability was manifested 
during the Veteran's active duty service?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that such foot disability was caused by 
the already service-connected bilateral 
foot calluses?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that such foot disability was aggravated 
by the already service-connected bilateral 
foot calluses?

The examiner should furnish a rationale 
for all opinions and should also 
specifically address whether the 
relationship, if any, between the 1987 
foot surgery or surgeries and the service-
connected calluses.  

2.  The RO should then review the expanded 
record and determine if service connection 
may be granted for disability of the feet 
separate and apart from the already 
service-connected calluses.  Both direct 
and secondary theories of service 
connection should be considered if 
appropriate.  If the claim remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



